Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT FOR REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 6-12, filed October 22, 2021 with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. 
Response to Amendment
The amendment submitted October 22, 2021 has been accepted and entered.  Claims 1, 12 are amended.  Claim 15 is cancelled.  No new claims are added.  Thus, claims 1-14, 16-20 are examined.
Allowable Subject Matter
Claims 16-20 were indicated as allowable in the previous Office Action dated September 16, 2021.  
Independent claim 12 is now allowable, amended to include allowable subject matter of claim 15 as indicated in the previous Office Action dated September 16, 2021.  
Independent claim 1 is allowable based on applicant’s arguments dated , especially page 7-11, regarding a device comprising: a film having a first surface comprising a transition metal dichalcogenide wherein the film is configured to interact with a volume of gas containing a concentration of water vapor, the film is configured, as a result of the first light, to emit from the first surface a second light, the detector is configured to generate a signal proportional to an intensity of the second light such that the intensity correlates to the concentration of water vapor, as claimed in combination with the rest of the claim limitations. 
Claims 2-11, 13-14 are allowable based on their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kong et al (US 2019/0338416 A1) discloses a method for forming a chalcogenide film on a substrate further comprising forming the hydrogen halide gas by heating an ammonium halide solid in the heated reaction environment at a temperature that causes the ammonium halide solid to decompose into the hydrogen halide gas. The elemental solid comprises elemental solid powder and the ammonium halide solid comprises ammonium halide solid powder, and further comprising disposing the elemental solid powder and the ammonium halide solid powder in the heated reaction environment in a powder mixture of the elemental solid powder and the ammonium halide solid powder. The elemental solid exposure to a hydrogen halide gas while heating the elemental solid in a heated reaction environment is conducted at a temperature at which the hydrogen halide gas promotes the elemental solid to evolve into an elemental halide-based gas by the chemical reaction, where M(s) is the elemental solid reacted with HX(g), which is the hydrogen halide gas, and gives MX(g), which is the elemental halide-based gas and half of hydrogen gas. The hydrogen halide gas formation by heating an ammonium halide solid in the heated reaction environment is conducted at a temperature that causes the ammonium halide solid to decompose into the hydrogen halide gas by the chemical reaction, where NH4X(s), which is the ammonium halide solid is reacted to give NH3(g), which is gaseous ammonia and X, which is a halogen. The elemental solid comprises a transition metal and where the solid chalcogenide reaction product comprises a transition metal dichalcogenide.  

    PNG
    media_image1.png
    256
    853
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/